SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (this “Agreement”) is effective October 31, 2010
by and between WWA Group Inc., a Nevada corporation with its corporate office at
2465 W. 12th St. Tempe, Suite 2, Tempe, Arizona 85281-6935 (“Seller); and Seven
International Holdings, Ltd, Suite 1401, 14th Floor, World Commerce Centre,
Harbour City, 7-11 Canton Road, Tsim Sha Tsui, Kowloon, Hong Kong (“Buyer”).

 

Recitals

 

WHEREAS, Seller owns fifty thousand (50,000) shares par value one United States
dollar ($1.00) or one hundred percent (100%) of the issued and outstanding
shares of World Wide Auctioneers, Ltd., a British Virgin Islands company with an
address at P.O. Box 17774, Jebel Ali Free Zone, Dubai, United Arab Emirates
(“LTD”), which shares constitute 100% of the ownership and right to ownership of
LTD (the “Shares”); and

 

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer the LTD Shares upon the terms and conditions set forth in this Agreement.

 

Agreements

 

Now, therefore, in consideration of the premises, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ARTICLE 1 

PURCHASE


 


SECTION 1.1       SALE.  SELLER IS SELLING AND TRANSFERRING THE LTD SHARES TO
BUYER FREE AND CLEAR OF ANY AND ALL LIENS, PLEDGES, OPTIONS, ENCUMBRANCES,
ADVERSE INTERESTS AND CLAIMS OF ANY KIND (COLLECTIVELY, “LIENS”).


 


SECTION 1.2       PURCHASE. BUYER IS PURCHASING THE LTD SHARES IN THE FORM OF A
STRAIGHT ASSUMPTION OF ALL OF THE ASSETS AND LIABILITIES OF LTD AT OCTOBER 31,
2010, INCLUDING LTD’S UNITED ARAB EMIRATES (“U.A.E.”) BRANCH AND TRADE LICENSE
ISSUED BY THE JEBEL ALI FREE ZONE AUTHORITY (“JAFZA”).

 

Section 1.3       Usage of Proprietary Rights Granted. Seller will be granted
the perpetual right, subject to and qualified by the provisions of this
Agreement, to the usage of certain of the proprietary rights acquired by Buyer
as detailed in Exhibit A hereto, provided that Seller does not directly compete
with other WWA auction operations in other countries, and does not cause harm to
the name and reputation of “WWA” brand names.   Seller agrees not to directly
compete with Buyer in the construction equipment auction business using online
auctions or any other auction business.   Seller is subject to fiscal penalty if
Seller engages in competitive business, uses any version of the LTD’s software
or the LTD’s database for purposes deemed by Buyer to cause dilution to the
LTD’s auction business.

 

Section 1.4       Purchase Price.  The purchase price for the LTD Shares is ten
United States dollars ($10.00) and such other good and valuable consideration
the receipt of which is acknowledged hereby.


 

 

 

 


 




--------------------------------------------------------------------------------

 

Exhibit 10


ARTICLE 2
CLOSING


 


SECTION 2.1       CLOSING. THE EXECUTION AND DELIVERY OF THIS AGREEMENT WILL
TAKE PLACE AT MIDNIGHT, MOUNTAIN STANDARD TIME, ON OCTOBER 31, 2010 (THE
“CLOSING”) AT WHICH THE PARTIES SHALL MAKE THE DELIVERIES PROVIDED IN THIS
ARTICLE 2.

 


SECTION 2.2       DELIVERY OF LTD SHARES.  AT OR AFTER CLOSING, SELLER SHALL
DELIVER TO BUYER A CERTIFICATE REPRESENTING THE LTD SHARES IN THE NAME OF BUYER.


 


SECTION 2.3       OTHER DELIVERABLES.  AT OR AFTER CLOSING, EACH PARTY HERETO
SHALL PROMPTLY EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, ALL
SUCH DOCUMENTS AND INSTRUMENTS, IN ADDITION TO THOSE OTHERWISE REQUIRED BY THIS
AGREEMENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE OTHER PARTY, AS
SUCH OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT OR EVIDENCE THE
TERMS OF THIS AGREEMENT.


 


ARTICLE 3
SUBSEQUENT TO CLOSING

 

Section 3.1       Management of LTD.

 

Seller agrees to assist in the handover and training of new management of LTD,
for a period of 6 months from the Closing.  Seller will be compensated at a rate
commensurate with management salaries prior to the Closing. 


 


ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF SELLER AND LTD

 

Seller and LTD represent and warrant to Buyer, as of the date of this Agreement,
as follows:

 

Section 4.1       Organization, Good Standing and Qualification. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and LTD is a company duly organized, validly existing and
in good standing under the laws of British Virgin Islands. Seller and LTD have
all requisite corporate power and authority to own and operate their properties
and assets, to execute and deliver this Agreement, to carry out the provisions
of this Agreement and to carry on business as presently conducted and as
presently proposed to be conducted.  Seller and LTD are duly qualified and
authorized to do business and are in good standing in each jurisdiction in which
the nature of their activities and of their properties (both owned and leased)
makes such qualification necessary, except for those jurisdictions in which
failure to do so would not have a material adverse effect on Seller or LTD or
their businesses.  LTD is not a participant in any joint venture, partnership or
similar arrangement nor will it own equity securities in other corporations,
limited partnerships or similar entities subsequent to the Closing.


 


 


 


 


 


 


 


 


 


 




--------------------------------------------------------------------------------

 


SECTION 4.2       CAPITALIZATION; VOTING RIGHTS.  THE ISSUED AND OUTSTANDING
CAPITAL SHARES OF LTD CONSIST OF FIFTY THOUSAND (50,000) SHARES, PAR VALUE ONE
UNITED STATES DOLLAR ($1.00). ALL ISSUED AND OUTSTANDING SHARES (I) HAVE BEEN
DULY AUTHORIZED AND VALIDLY ISSUED, (II) ARE FULLY PAID AND NON-ASSESSABLE, AND
(III) WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE LAWS CONCERNING THE ISSUANCE
OF SECURITIES. THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, RIGHTS (INCLUDING
CONVERSION OR PREEMPTIVE RIGHTS AND RIGHTS OF FIRST REFUSAL), PROXY OR
MEMBERSHIP UNIT HOLDER AGREEMENTS, OR AGREEMENTS OF ANY KIND FOR THE PURCHASE OR
ACQUISITION FROM LTD OF ITS SECURITIES. WHEN TRANSFERRED IN COMPLIANCE WITH THE
PROVISIONS OF THIS AGREEMENT, THE LTD SHARES WILL BE VALIDLY ISSUED, FULLY PAID
AND NON-ASSESSABLE, AND WILL BE FREE OF ANY LIENS OR ENCUMBRANCES; PROVIDED,
HOWEVER, THAT THE LTD SHARES MAY BE SUBJECT TO RESTRICTIONS ON TRANSFER SUBJECT
TO APPLICABLE LAWS AS SET FORTH HEREIN OR AS OTHERWISE REQUIRED BY SUCH LAWS AT
THE TIME A TRANSFER IS PROPOSED.


 


SECTION 4.3       AUTHORIZATION; BINDING OBLIGATIONS.  ALL CORPORATE ACTION ON
THE PART OF LTD, ITS MANAGEMENT AND SHAREHOLDERS NECESSARY FOR THE AUTHORIZATION
OF THIS AGREEMENT, THE PERFORMANCE OF ALL OBLIGATIONS OF LTD HEREUNDER AT THE
CLOSING, THE SALE, TRANSFER AND DELIVERY OF THE LTD SHARES PURSUANT HERETO HAS
BEEN TAKEN OR WILL BE TAKEN PRIOR TO THE CLOSING.  THE AGREEMENT, WHEN EXECUTED
AND DELIVERED, WILL REPRESENT A VALID AND BINDING OBLIGATION OF LTD ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS; AND (II) AS LIMITED BY GENERAL
PRINCIPLES OF EQUITY THAT RESTRICT THE AVAILABILITY OF EQUITABLE REMEDIES.  THE
SALE OF THE LTD SHARES IS NOT AND WILL NOT BE SUBJECT TO ANY PREEMPTIVE RIGHTS
OR RIGHTS OF FIRST REFUSAL THAT HAVE NOT BEEN PROPERLY WAIVED OR COMPLIED WITH.


 


SECTION 4.4       FINANCIAL STATEMENTS; INTERIM CHANGES. LTD HAS DELIVERED TO
BUYER ITS UNAUDITED BALANCE SHEET (THE “BALANCE SHEET”) AS AT SEPTEMBER 30, 2010
(THE “STATEMENT DATE”). THE BALANCE SHEET IS COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS AND PRESENTS FAIRLY THE FINANCIAL CONDITION OF LTD AS OF THE
STATEMENT DATE.

 


SECTION 4.5       LIABILITIES.  LTD HAS NO MATERIAL LIABILITIES AND, TO THE BEST
OF ITS KNOWLEDGE, KNOWS OF NO MATERIAL CONTINGENT LIABILITIES NOT DISCLOSED IN
THE BALANCE SHEET, EXCEPT CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF
BUSINESS SUBSEQUENT TO THE STATEMENT DATE WHICH HAVE NOT BEEN, EITHER IN ANY
INDIVIDUAL CASE OR IN THE AGGREGATE, MATERIALLY ADVERSE.


 


SECTION 4.6       AGREEMENTS; ACTION.





(A)        THERE ARE NO AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS,
PROPOSED TRANSACTIONS, JUDGMENTS, ORDERS, WRITS OR DECREES TO WHICH LTD IS A
PARTY OR TO ITS KNOWLEDGE BY WHICH IT IS BOUND WHICH MAY INVOLVE (I) THE LICENSE
OF ANY PROPRIETARY RIGHT TO OR FROM LTD EXCEPT THAT RIGHT OF USE GRANTED BY
SELLER TO BUYER HERETO, (II) PROVISIONS RESTRICTING OR AFFECTING THE BUSINESS
LTD, OR (III) INDEMNIFICATION BY LTD WITH RESPECT TO THE INFRINGEMENT OF
PROPRIETARY RIGHTS.


 


(B)        LTD HAS NOT (I) DECLARED OR PAID ANY DIVIDENDS, OR AUTHORIZED OR MADE
ANY DISTRIBUTION UPON OR WITH RESPECT TO ANY ITS CAPITAL SHARES, (II) INCURRED
ANY INDEBTEDNESS FOR MONEY BORROWED OR ANY OTHER LIABILITIES EXCEPT THAN WITH
RESPECT TO DIVIDEND OBLIGATIONS, DISTRIBUTIONS, INDEBTEDNESS AND OTHER
OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS AS DISCLOSED IN THE
BALANCE SHEET, (III) MADE ANY LOANS OR ADVANCES TO ANY PERSON, OTHER THAN
ORDINARY ADVANCES FOR TRAVEL EXPENSES, OR (IV) SOLD, EXCHANGED OR OTHERWISE
DISPOSED OF ANY OF ITS ASSETS OR RIGHTS, OTHER THAN THE SALE OF ITS INVENTORY IN
THE ORDINARY COURSE OF BUSINESS.


 


 


 




 

--------------------------------------------------------------------------------

 


SECTION 4.7       CHANGES.  SINCE THE STATEMENT DATE, THERE HAS NOT BEEN TO
SELLER’S OR LTD’S KNOWLEDGE:


 


(A)        ANY CHANGE IN THE ASSETS, LIABILITIES, FINANCIAL CONDITION OR
OPERATIONS OF LTD FROM THAT REFLECTED IN THE BALANCE SHEET, OTHER THAN CHANGES
IN THE ORDINARY COURSE OF BUSINESS, NONE OF WHICH INDIVIDUALLY OR IN THE
AGGREGATE HAS HAD OR IS EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON SUCH
ASSETS, LIABILITIES, FINANCIAL CONDITION OR OPERATIONS OF LTD;


 


(B)        ANY MATERIAL CHANGE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS, IN
THE CONTINGENT OBLIGATIONS OF LTD BY WAY OF GUARANTY, ENDORSEMENT, INDEMNITY,
WARRANTY OR OTHERWISE;


 


(C)        ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR NOT COVERED BY INSURANCE,
MATERIALLY AND ADVERSELY AFFECTING THE PROPERTIES, BUSINESS OR PROSPECTS OR
FINANCIAL CONDITION OF LTD;


 


(D)        ANY WAIVER BY LTD OF A VALUABLE RIGHT OR OF A MATERIAL DEBT OWED TO
IT;


 


(E)        ANY DIRECT OR INDIRECT LOANS MADE BY LTD TO ANY EMPLOYEE, MANAGER OR
THE MEMBERSHIP UNIT HOLDER OF LTD, OTHER THAN ADVANCES MADE IN THE ORDINARY
COURSE OF BUSINESS;


 


(F)        ANY MATERIAL CHANGE IN ANY COMPENSATION ARRANGEMENT OR AGREEMENT WITH
ANY EMPLOYEE, MANAGER OR THE MEMBERSHIP UNIT HOLDER;


 


(G)                ANY DECLARATION OR PAYMENT OF ANY DIVIDEND OR OTHER
DISTRIBUTION OF THE ASSETS OF LTD; OR

 


(H)               ANY DEBT, OBLIGATION OR LIABILITY INCURRED, ASSUMED OR
GUARANTEED BY LTD, EXCEPT THOSE FOR IMMATERIAL AMOUNTS AND FOR CURRENT
LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS.

 


SECTION 4.8       TITLE TO PROPERTIES AND ASSETS. LTD HAS GOOD AND MARKETABLE
TITLE TO ITS PROPERTIES AND ASSETS, INCLUDING WITHOUT LIMITATION THE PROPERTIES
AND ASSETS REFLECTED IN THE BALANCE SHEET, AND GOOD TITLE TO ITS LEASEHOLD
ESTATES, IN EACH CASE SUBJECT TO MORTGAGES, PLEDGES, LIENS, ENCUMBRANCES OR
OTHER CHARGES, INCLUDING (I) THOSE RESULTING FROM TAXES WHICH HAVE NOT YET
BECOME DELINQUENT, (II) LIENS AND ENCUMBRANCES WHICH MAY MATERIALLY DETRACT FROM
THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY IMPAIR THE OPERATIONS OF
LTD, AND (III) THOSE THAT HAVE OTHERWISE ARISEN IN THE ORDINARY COURSE OF
BUSINESS. ALL FACILITIES, MACHINERY, EQUIPMENT, FIXTURES, VEHICLES AND OTHER
PROPERTIES OWNED, LEASED OR USED BY LTD ARE IN GOOD OPERATING CONDITION AND
REPAIR AND ARE REASONABLY FIT AND USABLE FOR THE PURPOSES FOR WHICH THEY ARE
BEING USED.


 


SECTION 4.9       COMPLIANCE WITH OTHER INSTRUMENTS.  LTD IS NOT IN VIOLATION OR
DEFAULT OF ANY TERM OF ITS GOVERNING DOCUMENTS, OR OF ANY PROVISION OF ANY
MORTGAGE, INDENTURE, CONTRACT, AGREEMENT, INSTRUMENT OR CONTRACT TO WHICH IT IS
PARTY OR BY WHICH IT IS BOUND OR OF ANY JUDGMENT, DECREE, ORDER, WRIT OR, TO ITS
KNOWLEDGE, ANY STATUTE, RULE OR REGULATION APPLICABLE TO LTD WHICH WOULD
MATERIALLY AND ADVERSELY AFFECT THE BUSINESS, ASSETS, LIABILITIES, FINANCIAL
CONDITION, OPERATIONS OR PROSPECTS OF LTD.  THE EXECUTION, DELIVERY, AND
PERFORMANCE OF AND COMPLIANCE WITH THIS AGREEMENT, AND THE ISSUANCE AND SALE OF
THE LTD SHARES PURSUANT, WILL NOT, WITH OR WITHOUT THE PASSAGE OF TIME OR GIVING
OF NOTICE, RESULT IN ANY SUCH MATERIAL VIOLATION, OR BE IN CONFLICT WITH OR
CONSTITUTE A DEFAULT UNDER ANY SUCH TERM, OR RESULT IN THE CREATION OF ANY
MORTGAGE, PLEDGE, LIEN, ENCUMBRANCE OR CHARGE UPON ANY OF THE PROPERTIES OR
ASSETS OF LTD OR THE SUSPENSION, REVOCATION, IMPAIRMENT, FORFEITURE OR
NONRENEWAL OF ANY PERMIT LICENSE, AUTHORIZATION OR APPROVAL APPLICABLE TO LTD,
ITS BUSINESS OR OPERATIONS OR ANY OF ITS ASSETS OR PROPERTIES.


 


 


 


 




--------------------------------------------------------------------------------

 


SECTION 4.10     LITIGATION.  THERE IS NO ACTION, SUIT, PROCEEDING, OR
INVESTIGATION, PENDING, OR TO LTD’S KNOWLEDGE, CURRENTLY THREATENED AGAINST LTD
THAT QUESTIONS THE VALIDITY OF THIS AGREEMENT, OR TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY, OR WHICH MIGHT RESULT, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, IN ANY MATERIAL ADVERSE CHANGE IN THE ASSETS, CONDITION, AFFAIRS OR
PROSPECTS OF LTD, FINANCIALLY OR OTHERWISE, OR ANY CHANGE IN THE CURRENT EQUITY
OWNERSHIP OF LTD, NOR IS LTD AWARE THAT THERE IS ANY BASIS FOR THE FOREGOING. 
THE FOREGOING INCLUDES, WITHOUT LIMITATION, ACTIONS PENDING OR THREATENED (OR
ANY BASIS THEREFORE KNOWN TO LTD) INVOLVING THE PRIOR EMPLOYMENT OF ANY OF LTD’S
EMPLOYEES, THEIR USE IN CONNECTION WITH LTD’S BUSINESS OF ANY INFORMATION OR
TECHNIQUES ALLEGEDLY PROPRIETARY TO ANY OF THEIR FORMER EMPLOYERS, OR THEIR
OBLIGATIONS UNDER ANY AGREEMENTS WITH PRIOR EMPLOYERS. LTD IS NOT A PARTY OR
SUBJECT TO THE PROVISIONS OF ANY ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE OF
ANY COURT OR GOVERNMENT AGENCY OR INSTRUMENTALITY.  THERE IS NO ACTION, SUIT,
PROCEEDING OR INVESTIGATION BY LTD CURRENTLY PENDING OR WHICH LTD INTENDS TO
INITIATE.


 


SECTION 4.11     TAX RETURNS AND PAYMENTS.  LTD HAS TIMELY FILED ALL TAX RETURNS
REQUIRED TO BE FILED BY IT.  ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH
RETURNS, ANY ASSESSMENTS IMPOSED, AND TO LTD’S KNOWLEDGE ALL OTHER TAXES DUE AND
PAYABLE BY LTD ON OR BEFORE THE CLOSING HAVE BEEN PAID OR WILL BE PAID PRIOR TO
THE TIME THEY BECOME DELINQUENT.  LTD HAS NOT BEEN ADVISED (I) THAT ANY OF ITS
RETURNS HAVE BEEN OR ARE BEING AUDITED AS OF THE DATE HEREOF, OR (II) OF ANY
DEFICIENCY IN ASSESSMENT OR PROPOSED JUDGMENT TO ITS TAXES.  LTD HAS NO
KNOWLEDGE OF ANY LIABILITY OF ANY TAX TO BE IMPOSED UPON ITS PROPERTIES OR
ASSETS AS OF THE DATE OF THIS AGREEMENT THAT IS NOT ADEQUATELY PROVIDED FOR.

 


SECTION 4.12     EMPLOYEES.  NO EMPLOYEE HAS ANY AGREEMENT OR CONTRACT, WRITTEN
OR VERBAL, REGARDING HIS EMPLOYMENT, OTHER THAN STANDARD 12-MONTH EMPLOYMENT
CONTRACTS REQUIRED BY THE JEBEL ALI FREE ZONE AUTHORITY. LTD IS NOT A PARTY TO
OR BOUND BY ANY CURRENTLY EFFECTIVE EMPLOYMENT CONTRACT, DEFERRED COMPENSATION
ARRANGEMENT, BONUS PLAN, INCENTIVE PLAN, PROFIT SHARING PLAN, RETIREMENT
AGREEMENT OR OTHER EMPLOYEE COMPENSATION PLAN OR AGREEMENT. TO LTD’S KNOWLEDGE,
NO EMPLOYEE OF LTD, NOR ANY CONSULTANT WITH WHOM LTD HAS CONTRACTED, IS IN
VIOLATION OF ANY TERM OF ANY EMPLOYMENT CONTRACT, PROPRIETARY INFORMATION
AGREEMENT OR ANY OTHER AGREEMENT RELATING TO THE RIGHT OF ANY SUCH INDIVIDUAL TO
BE EMPLOYED BY, OR TO CONTRACT WITH, LTD BECAUSE OF THE NATURE OF THE BUSINESS
TO BE CONDUCTED BY LTD; AND TO LTD’S KNOWLEDGE THE CONTINUED EMPLOYMENT BY LTD
OF ITS PRESENT EMPLOYEES, AND THE PERFORMANCE OF LTD’S CONTRACTS WITH ITS
INDEPENDENT CONTRACTORS, WILL NOT RESULT IN ANY SUCH VIOLATION. LTD HAS NOT
RECEIVED ANY NOTICE ALLEGING THAT ANY SUCH VIOLATION HAS OCCURRED. NO EMPLOYEE
OF LTD HAS BEEN GRANTED THE RIGHT TO CONTINUED EMPLOYMENT BY LTD OR TO ANY
MATERIAL COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT WITH LTD.  LTD IS NOT
AWARE THAT ANY MANAGER OR KEY EMPLOYEE, OR THAT ANY GROUP OF KEY EMPLOYEES,
INTENDS TO TERMINATE THEIR EMPLOYMENT WITH LTD, NOR DOES LTD HAVE A PRESENT
INTENTION TO TERMINATE THE EMPLOYMENT OF ANY MANAGER, KEY EMPLOYEE OR GROUP OF
KEY EMPLOYEES.


 


SECTION 4.13     COMPLIANCE WITH LAWS; PERMITS.  TO ITS KNOWLEDGE, LTD IS NOT IN
VIOLATION OF ANY APPLICABLE STATUTE, RULE, REGULATION, ORDER OR RESTRICTION OF
ANY DOMESTIC OR FOREIGN GOVERNMENT OR ANY INSTRUMENTALITY OR AGENCY THEREOF IN
RESPECT OF THE CONDUCT OF ITS BUSINESS OR THE OWNERSHIP OF ITS PROPERTIES WHICH
VIOLATION WOULD MATERIALLY AND ADVERSELY AFFECT THE BUSINESS, ASSETS,
LIABILITIES, FINANCIAL CONDITION, OPERATIONS OR PROSPECTS OF LTD. NO
GOVERNMENTAL ORDERS, PERMISSIONS, CONSENTS, APPROVALS OR AUTHORIZATIONS ARE
REQUIRED TO BE OBTAINED AND NO REGISTRATIONS OR DECLARATIONS ARE REQUIRED TO BE
FILED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
PURCHASE OF THE LTD SHARES, EXCEPT SUCH AS HAS BEEN DULY AND VALIDLY OBTAINED OR
FILED, OR WITH RESPECT TO ANY FILINGS THAT MUST BE MADE AFTER THE CLOSING, AS
WILL BE FILED IN A TIMELY MANNER. LTD HAS ALL PERMITS AND LICENSES AND ANY
SIMILAR AUTHORITY NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS NOW BEING
CONDUCTED BY IT, THE LACK OF WHICH COULD MATERIALLY AND ADVERSELY AFFECT THE
BUSINESS, PROPERTIES, PROSPECTS OR FINANCIAL CONDITION OF LTD AND BELIEVES IT
CAN OBTAIN, WITHOUT UNDUE BURDEN OR EXPENSE, ANY SIMILAR AUTHORITY FOR THE
CONDUCT OF ITS BUSINESS AS PLANNED TO BE CONDUCTED.


 




--------------------------------------------------------------------------------

 


SECTION 4.14     ENVIRONMENTAL AND SAFETY LAWS.  TO ITS KNOWLEDGE, LTD IS NOT IN
VIOLATION OF ANY APPLICABLE STATUTE, LAW OR REGULATION RELATING TO THE
ENVIRONMENT OR OCCUPATIONAL HEALTH AND SAFETY, AND TO ITS KNOWLEDGE, NO MATERIAL
EXPENDITURES ARE OR WILL BE REQUIRED IN ORDER TO COMPLY WITH ANY SUCH EXISTING
STATUTE, LAW OR REGULATION.


 


SECTION 4.15     OFFERING VALID.  ASSUMING THE ACCURACY OF THE REPRESENTATIONS
AND WARRANTIES OF BUYER CONTAINED IN ARTICLE 5 HEREOF, THE OFFER, AND SALE OF
THE LTD SHARES WILL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF ALL
APPLICABLE SECURITIES LAWS AND WILL HAVE BEEN REGISTERED OR QUALIFIED (OR ARE
EXEMPT FROM REGISTRATION AND QUALIFICATION) UNDER THE REGISTRATION, PERMIT OR
QUALIFICATION REQUIREMENTS OF ALL APPLICABLE SECURITIES LAWS. 


 


SECTION 4.16     FULL DISCLOSURE.  TO SELLER’S AND LTD’S KNOWLEDGE AND BELIEF,
THIS AGREEMENT, THE EXHIBIT HERETO, AND ANY CERTIFICATE EXPRESSLY DELIVERED BY
SELLER AND LTD TO BUYER OR ITS ATTORNEYS OR AGENTS IN CONNECTION HEREWITH OR
THEREWITH OR WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, NEITHER
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT NOR, TO SELLER’S OR LTD’S
KNOWLEDGE AND BELIEF, OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING.  TO SELLER’S AND
LTD’S KNOWLEDGE AND BELIEF, THERE ARE NO FACTS WHICH (INDIVIDUALLY OR IN THE
AGGREGATE) MATERIALLY ADVERSELY AFFECT THE BUSINESS, ASSETS, LIABILITIES,
FINANCIAL CONDITION OR OPERATIONS OF LTD THAT HAVE NOT BEEN SET FORTH IN THE
AGREEMENT, THE EXHIBIT HERETO OR IN OTHER DOCUMENTS EXPRESSLY DELIVERED TO BUYER
OR ITS ATTORNEYS OR AGENTS IN CONNECTION HEREWITH.


 


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller and LTD, as of the date of this
Agreement and as of Closing, as follows:


 


SECTION 5.1       AUTHORITY. BUYER HAS ALL REQUISITE RIGHT, POWER, AUTHORITY AND
CAPACITY TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT.  THIS AGREEMENT HAS
BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY BUYER. THIS AGREEMENT IS THE
VALID AND BINDING OBLIGATION OF BUYER, ENFORCEABLE AGAINST BUYER IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY (A) APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, ARRANGEMENT, MORATORIUM, FRAUDULENT
CONVEYANCE, REDEMPTION, REINSTATEMENT, AND OTHER LAWS AFFECTING THE RIGHTS OR
REMEDIES OF CREDITORS GENERALLY AND (B) GENERAL PRINCIPLES OF EQUITY.

 


SECTION 5.2       INVESTMENT. BUYER IS ACQUIRING THE LTD SHARES FOR INVESTMENT
PURPOSES, AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE THEREOF IN VIOLATION OF
APPLICABLE SECURITIES LAWS AND REGULATIONS.


 


SECTION 5.3       NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
BUYER OF THIS AGREEMENT DOES NOT AND WILL NOT:  (A) CONFLICT WITH, VIOLATE,
RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY AGREEMENT, INSTRUMENT OR
OBLIGATION TO WHICH BUYER IS A PARTY OR BY WHICH BUYER IS BOUND; (B) CONFLICT
WITH OR VIOLATE ANY ORDER, JUDGMENT, DECREE, STATUTE, RULE OR REGULATION
APPLICABLE TO BUYER; OR (C) REQUIRE ANY CONSENT, APPROVAL OR AUTHORIZATION OF,
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER THIRD PARTY.


 


SECTION 5.4       LITIGATION.  THERE IS NO ACTION, SUIT, PROCEEDING OR
INVESTIGATION PENDING, OR TO BUYER’S KNOWLEDGE THREATENED, AGAINST BUYER WHICH
QUESTIONS OR CHALLENGES THE VALIDITY OF THIS AGREEMENT OR ANY ACTION TO BE TAKEN
BY BUYER PURSUANT TO THIS AGREEMENT, AND, TO BUYER’S KNOWLEDGE, THERE IS NO
BASIS FOR ANY SUCH ACTION, SUIT, PROCEEDING OR INVESTIGATION.

 

--------------------------------------------------------------------------------

 

Section 5.5       Commitments. Buyer agrees to honor all commitments made by LTD
and Seller in regards to LTD, including the yard lease contract with the JAFZA.

 

Section 5.6       Due Diligence. Buyer has performed its own audit and completed
its own due diligence in regard to LTD’s business and the Balance Sheet.  Buyer
has performed all due diligence with JAFZA in regards to the commitments
reference in Section 5.5.

 

Section 5.7       Guarantees.  Buyer agrees to formally assume all corporate
guarantees in place signed by Seller as of October 31, 2010.

 


ARTICLE 6


 INDEMNIFICATION

 


SECTION 6.1       INDEMNIFICATION BY SELLER AND LTD.  FROM AND AFTER THE
CLOSING, EACH OF SELLER AND LTD SHALL INDEMNIFY AND HOLD HARMLESS BUYER FROM AND
AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DEMANDS, CAUSES OF ACTION,
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES)
(COLLECTIVELY, “CLAIMS”) ARISING OUT OF OR RESULTING FROM: (A) ANY
REPRESENTATION OR WARRANTY OF SELLER AND LTD, AS THE CASE MAY BE, IN THIS
AGREEMENT NOT BEING TRUE AND ACCURATE WHEN MADE OR WHEN REQUIRED BY THIS
AGREEMENT TO BE TRUE AND ACCURATE; OR (B) ANY FAILURE BY SELLER AND LTD, AS THE
CASE MAY BE, TO PERFORM ANY OF ITS COVENANTS, AGREEMENTS OR OBLIGATIONS IN THIS
AGREEMENT.


 


SECTION 6.2       INDEMNIFICATION BY BUYER.  FROM AND AFTER THE CLOSING, BUYER
SHALL INDEMNIFY AND HOLD HARMLESS SELLER AND LTD FROM AND AGAINST ANY AND ALL
CLAIMS ARISING OUT OF OR RESULTING FROM: (A) ANY REPRESENTATION OR WARRANTY OF
BUYER IN THIS AGREEMENT NOT BEING TRUE AND ACCURATE WHEN MADE OR WHEN REQUIRED
BY THIS AGREEMENT TO BE TRUE AND ACCURATE; OR (B) ANY FAILURE BY BUYER TO
PERFORM ANY OF ITS COVENANTS, AGREEMENTS OR OBLIGATIONS IN THIS AGREEMENT.


 


SECTION 6.3       PROCEDURE FOR INDEMNIFICATION.  NO PARTY SHALL BE ENTITLED TO
INDEMNIFICATION UNDER THIS ARTICLE 6 UNTIL SUCH PARTY (THE “INDEMNIFIED PARTY”)
SHALL HAVE GIVEN THE PARTY OBLIGATED TO PROVIDE INDEMNIFICATION HEREUNDER (THE
“INDEMNIFYING PARTY”) WRITTEN NOTICE OF THE CLAIM FOR INDEMNIFICATION AND, IF
SUCH CLAIM FOR INDEMNIFICATION ARISES OUT OF ANY CLAIM, SUIT, ACTION OR
PROCEEDING BY A THIRD PARTY AGAINST THE INDEMNIFIED PARTY, UNLESS AND UNTIL THE
INDEMNIFIED PARTY SHALL HAVE GIVEN THE INDEMNIFYING PARTY PROMPT WRITTEN NOTICE
OF SUCH THIRD-PARTY CLAIM AND THE INDEMNIFYING PARTY HAS BEEN OFFERED THE RIGHT,
AT THE SOLE EXPENSE OF THE INDEMNIFYING PARTY, TO PARTICIPATE IN THE DEFENSE OF
SUCH THIRD-PARTY CLAIM.  IF THE INDEMNIFYING PARTY ELECTS TO ASSUME THE DEFENSE
OF SUCH A THIRD-PARTY CLAIM, IT SHALL NOT BE LIABLE TO THE INDEMNIFIED PARTY FOR
ANY LEGAL OR OTHER EXPENSE SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN
CONNECTION WITH THE DEFENSE THEREOF.  THE INDEMNIFYING PARTY SHALL NOT BE LIABLE
FOR ANY SETTLEMENT OF ANY ACTION OR CLAIM EFFECTED WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFYING PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.

 


SECTION 6.4       NO BAR.  THE PROVISIONS OF THIS ARTICLE 6 SHALL NOT LIMIT IN
ANY WAY THE CLAIMS WHICH MAY BE MADE BY THE PARTIES AT LAW OR IN EQUITY FOR ANY
BREACH BY ANY SUCH PARTY OF THE TERMS OF THIS AGREEMENT OR ANY DOCUMENT OR
INSTRUMENT DELIVERED PURSUANT HERETO.

 


 


 


 


 


 


 




--------------------------------------------------------------------------------

 


ARTICLE 7
MISCELLANEOUS


 


SECTION 7.1       BROKERS.  EACH PARTY REPRESENTS TO THE OTHER PARTIES THAT IT
HAS NOT ENGAGED ANY BROKER, FINDER OR INTERMEDIARY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 7.2       EXPENSES.  ALL LEGAL AND OTHER EXPENSES INCURRED BY ANY PARTY
IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE PAID BY THE PARTY INCURRING SUCH FEES.

 


SECTION 7.3       SURVIVAL.  EACH OF THE COVENANTS, REPRESENTATIONS AND
WARRANTIES OF THE PARTIES MADE HEREIN SHALL SURVIVE THE CLOSING AND SHALL NOT BE
MERGED IN THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 


SECTION 7.4       NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE SENT BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, BY PERSONAL DELIVERY, OR BY FACSIMILE ADDRESSED TO THE
APPROPRIATE PARTY AT THE ADDRESS OR FACSIMILE NUMBER SET FORTH BELOW OR SUCH
OTHER ADDRESS OR FACSIMILE NUMBER AS THE PARTY MAY DESIGNATE BY NOTICE GIVEN IN
ACCORDANCE WITH THIS SECTION.  NOTICE SHALL BE DEEMED VALIDLY GIVEN ON THE DATE
OF RECEIPT AS SHOWN ON THE RETURN RECEIPT IF DELIVERED BY CERTIFIED OR
REGISTERED MAIL, ON THE DATE OF DELIVERY IF DONE BY PERSONAL DELIVERY AND UPON
CONFIRMATION OF RECEIPT IF SENT BY FACSIMILE WITH RECEIPT CONFIRMED.  NOTICE
SHALL ALSO BE DEEMED VALIDLY GIVEN ON THE DATE THAT A PARTY REJECTS OR REFUSES
TO ACCEPT DELIVERY OR THE DATE OF AN INABILITY TO EFFECTUATE DELIVERY BECAUSE OF
A CHANGED ADDRESS OR FACSIMILE NUMBER OF WHICH NO NOTICE WAS GIVEN IN ACCORDANCE
WITH THIS SECTION.

 

If to Seller to:                                       WWA Group, Inc.

                                                            2465 W. 12th St.
Tempe, Suite 2

                                                            Tempe, Arizona
85281-6935

                                                                       

If to LTD to:                                        World Wide Auctioneers,
Ltd.

P.O. Box 17774

Jebel Ali Free Zone, Dubai, U.A.E.

 

If to Buyer to:                                      Seven International
Holdings, Ltd, Suite 1401,

14th Floor, World Commerce Centre, Harbour City,

7-11 Canton Road, Tsim Sha Tsui, Kowloon

Hong Kong, China

 


SECTION 7.5       ENTIRE AGREEMENT; AMENDMENTS; WAIVERS.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, WITH RESPECT THERETO.  THIS AGREEMENT MAY NOT BE MODIFIED ORALLY, BUT
ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ANY WAIVER OR
AMENDMENT MAY BE SOUGHT TO BE ENFORCED.  NO ACTION TAKEN PURSUANT TO THIS
AGREEMENT AND NO INVESTIGATION BY OR ON BEHALF OF ANY PARTY HERETO SHALL BE
DEEMED TO CONSTITUTE A WAIVER BY SUCH PARTY OF COMPLIANCE WITH ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT HEREIN.  THE WAIVER BY ANY PARTY
HERETO OF ANY CONDITION OR OF A BREACH OF ANOTHER PROVISION OF THIS AGREEMENT
SHALL NOT BE CONSTRUED AS A WAIVER OF ANY OTHER CONDITION OR SUBSEQUENT BREACH. 
THE WAIVER BY ANY PARTY OF ANY PART OF ANY CONDITION PRECEDENT TO ITS
OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT PRECLUDE IT FROM SEEKING REDRESS FOR
BREACH OF THIS AGREEMENT OTHER THAN WITH RESPECT TO THE CONDITION WAIVED.

 

 




--------------------------------------------------------------------------------

 


SECTION 7.6       BINDING EFFECT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.  NONE OF THE PARTIES SHALL
ASSIGN THIS AGREEMENT OR DELEGATE ANY OF ITS DUTIES HEREUNDER TO ANY OTHER
PERSON OR ENTITY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES TO THIS
AGREEMENT.

 


SECTION 7.7       HEADINGS AND EXHIBIT.  THE SECTION AND OTHER HEADINGS IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT. 

 


SECTION 7.8       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED, SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME AGREEMENT.


 


SECTION 7.9       GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAW OF SUCH STATE.

 


SECTION 7.10     ARBITRATION.  THE PARTIES HEREBY SUBMIT ALL CONTROVERSIES,
CLAIMS, AND MATTERS OF DIFFERENCE TO ARBITRATION IN NEVADA, BY A SINGLE
ARBITRATOR ACCORDING TO THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION FROM TIME TO TIME IN FORCE.  THIS SUBMISSION AND
AGREEMENT TO ARBITRATE SHALL BE SPECIFICALLY ENFORCEABLE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE FOLLOWING SHALL BE CONSIDERED CONTROVERSIES FOR
THIS PURPOSE:  (I) ALL QUESTIONS RELATING TO THE BREACH OF ANY OBLIGATION,
WARRANTY OR CONDITION HEREUNDER, (II) ALL QUESTIONS RELATING TO REPRESENTATIONS,
NEGOTIATIONS AND OTHER PROCEEDINGS LEADING TO THE EXECUTION HEREOF,
(III) FAILURE OF EITHER PARTY TO DENY OR REJECT CLAIM OR DEMAND FROM THE OTHER
PARTY, AND (IV) ALL QUESTIONS AS TO WHETHER THE RIGHT TO ARBITRATE ANY QUESTION
EXISTS.  ARBITRATION MAY PROCEED IN THE ABSENCE OF EITHER PARTY IF NOTICE OF THE
PROCEEDING HAS BEEN GIVEN TO SUCH PARTY.  THE PARTIES AGREE TO ABIDE BY ALL
AWARDS RENDERED IN SUCH PROCEEDINGS.  SUCH AWARDS SHALL BE FINAL AND BINDING ON
ALL PARTIES.  IT IS THE INTENTION OF THE PARTIES THAT THE SELECTION OF
ARBITRATORS, THE HOLDING OF THE ARBITRATION HEARING, AND THE ISSUANCE OF THE
FINDINGS OF THE ARBITRATORS SHALL ALL BE ACCOMPLISHED AS EXPEDITIOUSLY AS
POSSIBLE, AND THE PARTIES SHALL TAKE ALL MEASURES REQUIRED TO PROCEED IN THAT
FASHION.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.                       

SELLER

 

/s/ Eric Montandon                    

By: Eric Montandon

Its: Chief Executive Officer

 

 

                                                                        BUYER

 

/s/ Mohamed Wasim Niaz          

By: Mohamed Wasim Niaz

Its: President

 

                                                                                     

                                                                                      
LTD

                                                                                                                                                           
/s/ Eric
Montandon                                                                       
                                                  

                                                                        By: Eric
Montandon

                                                                        Its:
President

--------------------------------------------------------------------------------

 

EXHIBIT A

 

QUALIFIED PERPETUAL RIGHT TO USE THE PROPRIETARY RIGHTS

RETAINED BY SELLER

 

 

Ø  Seller is granted the right to hold on line auctions using the software
developed and owed by LTD. in any country, provided that it is not used to
auction construction equipment in competition with LTD’s business.  Seller is
also granted the right to use customer data owned by LTD to market it’s on line
auctions of assets, provided these assets do not constitute construction
equipment.

 

 

 

 

--------------------------------------------------------------------------------

 